    Case: 1:19-cv-01745 Document #: 26 Filed: 06/11/19 Page 1 of 10 PageID #:171




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


MALAIKA COLEMAN, Individually and on                  )
Behalf of All Others Similarly Situated,              )
                                                      )
                       Plaintiff,                     )
                                                      )
                          v.                          ) Case No. 1:19-cv-01745
                                                      )
GARRISON PROPERTY & CASUALTY                          ) The Honorable Virginia M. Kendall
INSURANCE CO. and UNITED SERVICES                     )
AUTOMOBILE ASSOCIATION,                               )
                                                      )
                     Defendants.                      )
                                                      )

                       DEFENDANTS’ REPLY BRIEF IN SUPPORT OF
                           MOTION TO DISMISS COMPLAINT

                                           INTRODUCTION

        Defendants’ Motion to Dismiss demonstrated that they have no obligation to pay sales

tax or transfer fees to an auto insured unless and until the insured (1) purchases or leases a

replacement for the totaled vehicle within 30 days and (2) substantiates that purchase or lease

and the applicable taxes and fees actually incurred. (Dkt. 21 at 3, 6.) Defendants’ auto insurance

policy does not require the payment of sales tax or transfer fees at all, so the only possible basis

for such an obligation is the Illinois insurance regulation, which is “automatically incorporated”

into the terms of every Illinois auto policy.     (Id. at 6.) Under Illinois law, however, the

obligation to pay sales tax or transfer fees does not arise until the insured timely purchases or

leases a replacement vehicle, actually incurs sales taxes and transfer fees, and substantiates that

transaction for the insurer. (Id. at 3.)
     Case: 1:19-cv-01745 Document #: 26 Filed: 06/11/19 Page 2 of 10 PageID #:172




       In her opposition brief, Plaintiff does not contend that she purchased or leased a

replacement vehicle after her insured vehicle was totaled. Instead, her argument for payment of

sales taxes and fees that she never incurred consists largely of citations to cases from other

jurisdictions involving different statutes, types of insurance policies, and types of losses. What

Plaintiff does not cite is a recent decision by Judge Mihm, which examined the applicable Illinois

law and held that auto insurers are not obligated to pay sales tax or transfer fees unless the

insured purchases a replacement vehicle and actually incurs sales tax and/or transfer fees. Sigler

v. GEICO Cas. Co., No. 1:18-cv-01446-MMM-JEH, 2019 WL 2130137 (C.D. Ill. May 15, 2019)

(Mihm, S.J.). Judge Mihm’s decision was issued two days after Defendants filed their Motion to

Dismiss, but nearly three weeks before Plaintiff filed her opposition brief. Plaintiff’s failure to

cite Judge Mihm’s on-point decision in Sigler is even more curious given that Plaintiff’s counsel

here are counsel for the plaintiff in Sigler. Plaintiff’s counsel made the very same arguments in

Sigler that they do here, and Judge Mihm correctly rejected them.

       The plain language of Plaintiff’s insurance policy and the Illinois regulation do not

require Defendants to pay Plaintiff sales tax or transfer fees, because she does not contend that

she purchased or leased a replacement vehicle. Accordingly, Defendants respectfully request

that this Court grant their Motion and dismiss this case with prejudice.

                                          ARGUMENT

I.     Defendants Have No Obligation to Pay Sales Tax or Transfer Fees Unless and Until
       an Insured Purchases a Replacement Vehicle.

       Judge Mihm’s ruling in Sigler dismissed the very same type of claim, and rejected the

very same legal arguments, that Plaintiff makes here. Sigler, 2019 WL 2130137, at *3-4;

compare Sigler v. GEICO Cas. Co., No. 1:18-cv-01446-MMM-JEH (C.D. Ill. Mar. 26, 2019),




                                                 2
      Case: 1:19-cv-01745 Document #: 26 Filed: 06/11/19 Page 3 of 10 PageID #:173




Dkt. 22 at 3-4, 7-12 with Coleman Dkt. 25 at 3-14. 1 Judge Mihm ruled that Illinois law is very

clear that an auto insurer is under no obligation to pay sales tax or transfer fees unless and until

the insured actually incurs such taxes and fees and submits proof of purchase or lease of a

replacement vehicle:

        Plaintiff cannot possibly demonstrate that the Defendants breached the contract as
        alleged. The Plaintiff never claims that he incurred sales tax, title transfer fees, or
        tag transfer fees expenses in the wake of settling his total loss claim. Therefore,
        the Defendants are under no obligation to pay such taxes and fees. This
        obligation only arises for insurers after cash settlements when the insured has
        purchased or leased a vehicle. Ill. Admin. Code. tit. 50, § 919.80(c)(3)(A)(i).

Sigler, 2019 WL 2130137, at *3 (emphasis added).

        Judge Mihm also rejected the plaintiff’s claim that the insurance policy there—which,

like Plaintiff’s policy here, capped an insured’s recovery at the replacement cost of the insured

vehicle—gives an insured the right to the payment of sales taxes and transfer fees that the

insured never actually incurred:

        Nothing in the plain language of the policy can reasonably be construed as an
        express promise to insureds that they will be reimbursed for sales tax, title transfer
        fees, and tag transfer fees without first incurring such costs. The Plaintiff is
        clearly entitled to the actual cash value of his vehicle. The fact that actual cash
        value is defined, in part, as “the replacement cost” in the policy, does not entitle
        him to a theoretical reimbursement. The claim is simply too speculative.

Id.

        Sigler squarely addresses the precise situation here and provides further support for

Defendants’ arguments. Defendants respectfully submit that this Court should adopt Judge

Mihm’s reasoning and ruling.



1
 In Sigler, Plaintiff’s counsel declined the opportunity to file an amended complaint and instead
agreed to entry of a final judgment in order to file an appeal to the Seventh Circuit. Sigler v.
GEICO Cas. Co., No. 1:18-cv-01446-MMM-JEH (C.D. Ill. June 6, 2019), Dkt. 24; Sigler v.
GEICO Cas. Co., No. 1:18-cv-01446-MMM-JEH (C.D. Ill. June 7, 2019), Dkt. 25.

                                                  3
      Case: 1:19-cv-01745 Document #: 26 Filed: 06/11/19 Page 4 of 10 PageID #:174




II.     Plaintiff’s Arguments Misstate Illinois Law and the Terms of Plaintiff’s Auto
        Insurance Policy.

        Plaintiff’s argument that she is entitled to the payment of sales tax and transfer fees that

she never incurred is contrary to the plain terms of her insurance policy and the Illinois

regulation.

        A.     Defendants’ Auto Policy Does Not Require Payment of Sales Tax and
               Transfer Fees in the Event of a Total Loss.

        Plaintiff’s argument hangs on her contention that Defendants’ auto policy somehow

creates a broader obligation than that required by the Illinois regulation. (Dkt. 25 at 4-5.) But

there is no dispute that the auto policy nowhere states that Defendants are obligated to pay sales

tax and transfer fees in the event of a total loss. Instead, Plaintiff asserts that Defendants’ policy

impliedly requires payment of sales tax and transfer fees. Plaintiff contends that Defendants’

duty is to pay the “actual cash value” of the vehicle, which is defined, in part, as “the amount it

would cost, at the time of loss, to buy a comparable vehicle.” (See Dkt. 25 at 1 (“USAA

promises to pay the ‘actual cash value’ of the insured vehicle in the event of a total loss.”);

Compl., Ex. A (Dkt. 1-1) at ECF p. 25.) Plaintiff argues that sales tax and transfer fees are part

of the amount it would cost to buy a comparable vehicle. (Id. at 4-5.)

        Plaintiff misreads her insurance policy.

        First, “actual cash value” is not what Defendants are obligated to pay in the event of a

total loss. “Actual cash value” is the “Limit of Liability” for total losses:

        LIMIT OF LIABILITY

        A.     Total loss to your covered auto.           Our limit of liability under
               Comprehensive Coverage and Collision Coverage is the actual cash value
               of the vehicle, inclusive of any custom equipment.

(Compl., Ex. A (Dkt. 1-1) at ECF pp. 38-39 (emphasis in original).)



                                                   4
    Case: 1:19-cv-01745 Document #: 26 Filed: 06/11/19 Page 5 of 10 PageID #:175




        Instead, Defendants’ obligation to pay is defined by the Insuring Agreement.         For

Collision Coverage (the coverage applicable to Plaintiff’s claim), Defendants’ obligation is to

pay for “loss,” which is defined as “direct and accidental damage to the vehicle”:

        INSURING AGREEMENT

        B.      Collision Coverage. We will pay for loss caused by collision to your
                covered auto, including its equipment, and personal property contained in
                your covered auto, minus any applicable deductible shown on the
                Declarations.

        DEFINITIONS

        D.      “Loss” means direct and accidental damage to the operational safety,
                function, or appearance of, or theft of, your covered auto . . . . Loss
                includes a total loss, but does not include any damage other than the cost
                to repair or replace. Loss does not include any loss of use, or diminution
                in value that would remain after repair or replacement of the damaged or
                stolen property.

(Id. at ECF pp. 25-26 (emphasis in original).) Nowhere in the policy is “loss” defined to include

the payment of sales tax and transfer fees.

        Second, even if there were a requirement under the policy to pay sales tax and transfer

fees, nothing in the policy identifies when those taxes are to be paid and how. Those issues are

addressed in the Illinois insurance regulation, whose requirements Plaintiff indisputably cannot

satisfy here.

        Accordingly, nothing in the policy obligates Defendants to pay for sales tax and transfer

fees—indeed, those words do not appear anywhere in the policy—and there certainly is no

obligation to pay taxes and fees when the insured did not actually incur them. The obligation to

pay sales tax and transfer fees flows only from the Illinois regulation, which, as demonstrated

below, requires reimbursement of such taxes and fees only when the insured actually incurs

those costs through the purchase of a replacement vehicle.



                                                5
    Case: 1:19-cv-01745 Document #: 26 Filed: 06/11/19 Page 6 of 10 PageID #:176




       B.      Illinois Law Conditions Payment of Sales Tax and Transfer Fees Upon the
               Purchase of a Replacement Vehicle.

       As Defendants demonstrated in their Opening Brief, the Illinois regulation requires

insurers who chose to make a cash settlement to pay sales tax and transfer fees only when the

insured actually “incur[s]” such taxes and fees through the purchase of a replacement vehicle,

and only under the following conditions:

       1.      The insured must purchase or lease a replacement vehicle “within 30 days after

               the receipt of the settlement” and “incur[ ] . . . applicable sales taxes and transfer

               and title fees.”

       2.      If the insured purchases a vehicle with a market value less than the amount of the

               settlement, “the company is required to reimburse only the amount of the

               applicable sales tax and transfer and title fees incurred by the insured.”

       3.      The insured must “substantiate” both (a) the purchase of the replacement vehicle

               and (b) “the payment of such taxes and fees” by “submission to the company of

               appropriate documentation within 33 days after the receipt of settlement.” If the

               insured fails to do so, “the company shall not be required to reimburse the insured

               for the sales taxes or transfer or title fees.”

Ill. Admin. Code tit. 50, § 919.80(c)(3)(A)(i).

       Plaintiff does not dispute that she is not entitled to sales tax and transfer fees under the

above provisions. Instead, she cites a provision that “[i]n lieu of this reimbursement procedure,

the company may directly pay the required amounts of sales taxes and transfer and title fees to

the insured at the time of the settlement.” Id.; see Dkt. 25 at 9. This provision is irrelevant: it is

clearly permissive, not mandatory (“the company may”), and Plaintiff nowhere alleges that

Defendants chose to use this procedure.


                                                   6
    Case: 1:19-cv-01745 Document #: 26 Filed: 06/11/19 Page 7 of 10 PageID #:177




       C.      Plaintiff’s Reliance on Non-Illinois Authorities Is Without Merit.

       As Defendants have noted, Plaintiff nowhere cites Judge Mihm’s decision in Sigler

applying Illinois law to Plaintiff’s precise situation. Instead, she cites to decisions not addressing

Illinois law or the collision coverage at issue here.

       Most of Plaintiff’s cases deal with homeowners’ insurance or other types of losses, which

involve different policy provisions and applicable statutes. 2       The only cases Plaintiff cites

involving an auto insurer’s obligation to pay sales tax and fees in the event of a total loss are

from Florida. See Bastian v. United Servs. Auto. Ass’n, 150 F. Supp. 3d 1284 (M.D. Fla. 2015);

Roth v. GEICO Gen. Ins. Co., No. 16-62942-Civ-DIMITROULEAS, 2018 WL 3412852 (S.D.

Fla. June 14, 2018). The applicable Florida statute, however, does not include the conditions that

Illinois has chosen to impose on the reimbursement of such taxes and fees. See Fla. Stat. §

626.9743(5)(a), (9). Unlike the Florida statute, the Illinois regulation provides for a strict time

limit and documentation requirement for reimbursement of such taxes and fees (the insured must

purchase or lease a vehicle within 30 days from the date of the total loss settlement, and provide

sufficient documentation of the payment of taxes and fees within 33 days), and the Illinois

regulation contains an additional provision, not found in the Florida statute, making clear that if

the insured purchases a replacement vehicle at a lower value than the insured vehicle, the amount


2
  See Mee v. Safeco Ins. Co. of Am., 908 A.2d 344 (Pa. Super. Ct. 2006) (homeowners’ insurance
policy); Knuppel v. Am. Ins. Co., 269 F.2d 163 (7th Cir. 1959) (fire insurance policy); FSC
Paper Corp. v. Sun Ins. Co., No. 81 C 272, 1983 U.S. Dist. LEXIS 14658 (N.D. Ill. Aug. 12,
1983) (fire insurance policy); Mills v. Foremost Ins. Co., 511 F.3d 1300 (11th Cir. 2008) (mobile
home insurance policy); Nat’l Tea Co. v. Commerce & Indus. Ins., 456 N.E.2d 206 (Ill. App. Ct.
1983) (fire insurance policy); Nguyen v. St. Paul Travelers Ins. Co., No. 06-4130, 2008 WL
4534395 (E.D. La. Oct. 6, 2008) (fire insurance policy); Parkway Assocs., LLC v. Harleysville
Mut. Ins. Co., 129 F. App’x 955 (6th Cir. 2005) (commercial property insurance policy);
Harrington v. Amica Mut. Ins. Co., 223 A.D.2d 222 (N.Y. App. Div. 1996) (homeowners’
insurance policy); Ghoman v. N.H. Ins. Co., 159 F. Supp. 2d 928 (N.D. Tex. 2001) (commercial
property insurance policy).

                                                  7
    Case: 1:19-cv-01745 Document #: 26 Filed: 06/11/19 Page 8 of 10 PageID #:178




of sales tax and fees reimbursed is calculated based on the price of the lower-valued vehicle. See

supra p. 6. Thus, unlike the Florida statute, the Illinois regulation is focused in multiple ways on

not requiring insurers to pay insureds any more than they actually incurred in sales tax and

transfer fees. See Sigler, 2019 WL 2130137, at *3.

       Furthermore, the courts in the Florida cases chose not to import the Florida statute into

the insurers’ respective policies. See Bastian, 150 F. Supp. 3d at 1295; Roth, 2018 WL 3412852,

at *4 n. 5. In Illinois, however, “Illinois laws are automatically incorporated into all contracts of

insurance in that state.” Moran v. Rush Prudential HMO, Inc., 230 F.3d 959, 967 (7th Cir. 2000)

(emphasis added); see Dkt. 21 at 6 (citing cases). The cases Plaintiff cites are inapposite, as they

involved contractual provisions that explicitly went beyond minimum legal requirements. 3

       D.      Plaintiff’s New-Found “Notice” Argument Is Without Merit.

       After repeatedly denying that she is relying on the Illinois regulation for her contract

claim (Dkt. 25 at 2, 3, 7-13), Plaintiff does an about-face at the end of her brief and contends that

there is “no evidence” that Defendants complied with a separate notice provision in the

regulation. (Id. at 13.) This assertion fails on multiple levels: Plaintiff has no private right of

action for enforcement of this notice provision; 4 Plaintiff never alleges that Defendants failed to


3
   See Head v. Chicago Sch. Reform Bd. of Trs., 225 F.3d 794 (7th Cir. 2000) (Permissive
statutory provision did not create separate grounds for removal of school principal where
employment contract explicitly specified five grounds for removal.); Farm Bureau Mut. Ins. Co.,
Inc. v. Alamo Rent A Car, Inc. 744 N.E.2d 300 (Ill. App. Ct. 2000) (Statute that was silent on
primary coverage for rental cars did not alter coverage under auto insurance provision that
explicitly covered “rented auto[s].”); Ervin v. Travelers Pers. Inc. Co., 317 F. Supp. 3d 1014
(N.D. Ill. 2018) (Fire insurance policy explicitly provided for less coverage than mandated by
law.); Hertz Corp. v. Garrott, 606 N.E.2d 219 (Ill. App. Ct. 1992) (Policy explicitly promised
liability protection in amounts of $100,000 per person, $300,000 per accident, and $25,000 for
property damage, in excess of $50,000 statutory requirement).
4
 The administrative code regulations governing insurance claims practices do not provide for a
private right of action, but instead leave enforcement to the Illinois Department of Insurance. See
Weis v. State Farm Mut. Auto. Ins. Co., 333 Ill. App. 3d 402, 406, 776 N.E.2d 309, 311 (Ill. App.
                                                 8
   Case: 1:19-cv-01745 Document #: 26 Filed: 06/11/19 Page 9 of 10 PageID #:179




comply with that provision; and Plaintiff does not allege any cognizable injury resulting from

any such failure. Nowhere does Plaintiff allege that she was unaware of the information or that

she somehow was injured as a result of an alleged failure to provide notice. See, e.g., Reger

Dev., LLC v. Nat’l City Bank, No. 08 C 6200, 2009 WL 1233898, at *2 (N.D. Ill. Apr. 28, 2009)

(Kendall, J.) (breach-of-contract claim requires proof of injury proximately resulting from

breach).

                                       CONCLUSION

       For all the foregoing reasons, Defendants respectfully request that the Court grant their

Motion and dismiss Plaintiff’s Complaint with prejudice.

       Dated: June 11, 2019                        Respectfully submitted,

                                                   /s/ Jay Williams
                                                   Jay Williams
                                                   Paula M. Ketcham
                                                   Kirstie Brenson
                                                   SCHIFF HARDIN LLP
                                                   233 South Wacker Drive
                                                   Suite 7100
                                                   Chicago, IL 60606
                                                   Tel: (312) 258-5500
                                                   Fax: (312) 258-5600
                                                   jwilliams@schiffhardin.com
                                                   pketcham@schiffhardin.com
                                                   kbrenson@schiffhardin.com




Ct. 2002) (“The enforcement of the insurance rules was clearly delegated to the Department of
Insurance, and, as such, we conclude that a plaintiff cannot plead or pursue a private cause of
action based on an insurer's violation of these rules.”).

                                               9
   Case: 1:19-cv-01745 Document #: 26 Filed: 06/11/19 Page 10 of 10 PageID #:180




                                   CERTIFICATE OF SERVICE

        I hereby certify that on Tuesday, June 11, 2019, I electronically filed the foregoing with

the Clerk of the United States District Court for the Northern District of Illinois, Eastern

Division, using the Court’s CM/ECF system, which will automatically send notification of this

filing to all counsel of record.



                                                     /s/ Jay Williams
                                                     Jay Williams




                                                10
